72 F.3d 110
Terry F. NEWELL, Plaintiff-Appellee,v.Frank SAUSER;  Lou Easter;  Sharon Starr, Sgt.;Disciplinary Committee Chairperson;  Tom Reimer, Sgt.;Robert Hartzler, Officer of the Spring Creek CorrectionalCenter;  in their individual and official capacities,Defendants-Appellants.
No. 94-35243.
United States Court of Appeals,Ninth Circuit.
Dec. 18, 1995.

Before:  WRIGHT, POOLE, and WIGGINS, Circuit Judges.

ORDER

1
The opinion filed on September 11, 1995, 64 F.3d 1416 (9th Cir.1995), is withdrawn.